EXHIBIT 10.5

 

FIFTH AMENDMENT TO MORTGAGE

WAREHOUSE LOAN AND SECURITY AGREEMENT

 

This Fifth Amendment to Mortgage Warehouse Loan and Security Agreement (this
“Amendment”), made by and between CRESCENT MORTGAGE SERVICES, INC., a Georgia
corporation, as borrower (“Borrower”), and COLONIAL BANK, N.A., a national
banking association (f/k/a Colonial Bank), as lender (“Lender”), is dated as of
the 30lh day of September, 2003.

 

R E C I T A L S:

 

Pursuant to that certain Mortgage Warehouse Loan and Security Agreement dated as
of December 20,1999, as amended by that certain First Amendment to Mortgage
Warehouse Loan and Security Agreement dated as of July 31, 2000, that certain
Second Amendment to Mortgage Warehouse Loan and Security Agreement dated as of
June 25, 2001, that certain Third Amendment to Mortgage Warehouse Loan and
Security Agreement dated as of July 31, 2002, and that certain Fourth Amendment
to Mortgage Warehouse Loan and Security Agreement dated as of January 31, 2003
(as heretofore amended, the “Agreement”), Lender made available to Borrower,
subject to the terms and conditions thereof, a revolving line of credit loan in
the maximum aggregate principal amount not to exceed $40,000,000.00 (the “Line
of Credit”), secured by Borrower’s assignment and pledge to Lender of certain
mortgage loans and related collateral, for the purpose of assisting Borrower in
its business of originating and making such loans.

 

Borrower has requested that Lender agree to extend the scheduled maturity date
of the Line of Credit to June 30, 2004 and to make certain other modifications
to the Agreement, and Lender is willing to do so, but only on the express
condition, among others, that Borrower enter into this Amendment, pursuant to
which the Agreement shall be amended and modified.

 

NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are acknowledged by the parties hereto, the parties hereto do hereby
agree, each with the other, as follows:

 

1. If not otherwise defined herein or the context shall not expressly indicate
otherwise, all capitalized terms which are used herein shall have their
respective meanings given to them in the Agreement.

 

2. Section 1.1 (Defined Terms) of the Agreement is hereby amended as follows:

 

(A) By amending and restating the definition of “Adjusted Tangible Net Worth” to
read in its entirety as follows:

 

“Adjusted Tangible Net Worth” shall mean, as of the date of determination, GAAP
Net Worth, minus loans and advances owing to Borrower from officers, directors,
employees, stockholders and other Affiliates of Borrower (if any), minus
Borrower’s off-balance sheet servicing rights, minus Borrower’s capitalized
servicing rights, plus the lesser of (a) eighty percent (80%) of the most recent
quarterly Appraised Value of Borrower’s Eligible Servicing Portfolio (if such an
appraisal is obtained), or (b) Borrower’s capitalized servicing rights.

 

(B) By amending and restating the definition of “Advance Rate Amount” to read in
its entirety as follows:

 

“Advance Rate Amount” shall mean (i) with respect to any Eligible Conforming
Mortgage Loan, an amount equal to ninety-nine percent (99%) of the amount to be
paid by the Approved Investor for the Mortgage Loan pursuant to a binding
Investor Commitment (i.e., “commitment”), not to exceed the current unpaid
principal balance of such Mortgage Loan (i.e., “par”), (ii) with respect to any
Eligible Non-Conforming Mortgage Loan, an amount equal to ninety-eight percent
(98%) of the lesser of (a) par or (b) commitment, (iii) with respect to any
Eligible Repurchased Mortgage Loan, an



--------------------------------------------------------------------------------

amount equal to ninety percent (90%) of the least of (a) the repurchase price of
such Mortgage Loan, (b) the market value of the Property securing such Mortgage
Loan as established by the most recent appraisal or broker’s price opinion
(subject to the provisos in subsection (g) of the definition of Eligible
Repurchased Mortgage Loan) of the Property securing such Mortgage Loan, or (c)
the face amount of the promissory note evidencing such Mortgage Loan, (iv) with
respect to any Eligible Gestation Mortgage Loan, an amount equal to ninety-nine
(99%) of commitment, not to exceed par, and (v) with respect to any Eligible Wet
Mortgage Loan, an amount equal to the Advance Rate Amount applicable to the Type
of Mortgage Loan supporting the Advance.

 

(C) By adding a definition of “Electronic Advance Request” thereto which reads
in its entirety as follows:

 

“Electronic Advance Request” shall mean an electronic data transmission made in
such manner and in accordance with such procedures as may be established by
Lender from time to time and set forth in the Procedural Manual, containing the
same information as Exhibit B-l (unless otherwise directed by Lender).

 

(D) By amending, the definition of “Eligible Repurchased Mortgage Loan” to amend
and restate subparagraph (g) thereof to read in its entirety, as follows:

 

(g) (i) Borrower has delivered (or caused to be delivered) to Lender those items
for such Mortgage Loan described on Exhibit C to this Agreement prior to the
Advance supported by such Mortgage Loan, plus an appraisal of such Mortgage Loan
of a type determined as follows: (A) if the Mortgage Loan being repurchased is 9
months old or less, a certified copy of the most recent appraisal of the
property securing such Mortgage Loan, or (B) if the Mortgage Loan being
repurchased is more than 9 months old, a broker’s price opinion (“BPO”) which
supports the most recent appraised value must be received within 30 days of the
Advance Date and any adjustments in the prior Sublimit D Advance will be made at
that time, if necessary; provided, however. Lender retains the right to request
a current appraisal if the BPO does not support the original value; and
provided, further, Borrower must provide to Lender current (within 45 days) full
appraisals on all HUD foreclosures and certain other properties as mutually
agreed upon by Lender and Borrower, and an original assignment of mortgage (or
deed of trust) in favor of Lender (in recordable form and which will be recorded
at Lender’s option); (ii) Borrower or a third party approved by Lender holds in
trust for the Lender those items described in Exhibit D to this Agreement; and
(iii) Borrower has delivered (or caused to be delivered) to Lender, if Lender
has so requested in writing, the additional items described on Exhibit D to this
Agreement.

 

(E) By adding a definition of “GAAP Net Worth” thereto which reads in its
entirety as follows:

 

“GAAP Net Worth” shall mean all assets of Borrower, determined in accordance
with GAAP, less Total Liabilities.

 

(F) By amending and restating the definition of “LIBOR Rate” to read in its
entirety as follows:

 

“LIBOR Rate” shall mean the rate that appears on the display designated as page
“3750” of the Telerate Service (or such other page as may replace page 3750 of
that service) as of 11:00 a.m., Orlando time, on each Banking Day or, if not so
reported on such service, as otherwise quoted by Lender from time to time, as
the 30-day LIBOR Rate, adjusted daily with each change in the 30-day LIBOR Rate;
provided, however, in no event shall the LIBOR Rate be less than the floor rate
per annum equal to 2.50% (which floor rate may be changed from time to time by
Lender after consultation with the Treasury Department of Lender) or greater
than the ceiling rate per annum equal to the Prime Rate.

 

2



--------------------------------------------------------------------------------

(G) By amending and restating the definition of “Maturity Date” to read in its
entirety as follows:

 

“Maturity Date” shall mean June 30, 2004; provided, that upon the written
request of Borrower to Lender, Lender may elect to extend the Maturity Date on
such terms and conditions as it deems appropriate in its sole discretion.

 

(H) By amending and restating the definition of “Prime Rate” to read in its
entirety as follows:

 

“Prime Rate” shall mean the fluctuating interest rate per annum announced by
Lender from time to time as its Prime Rate as such Prime Rate may change from
time to time, adjusted daily with each change in such Prime Rate (which interest
rate is only a benchmark, is purely discretionary and is not necessarily the
best or lowest rate charged borrowing customers of Lender); provided, however,
in no event shall the Prime Rate be less than the floor rate per annum equal to
5.50% (which floor rate may be changed from time to time by Lender after
consultation with the Treasury Department of Lender).

 

(I) By adding a definition of “Procedural Manual” thereto which reads in its
entirety as follows:

 

“Procedural Manual” shall mean the procedural manual given to Borrower by Lender
relating to the Line of Credit and containing procedures, requirements and
guidelines with respect thereto, as the same may be modified, amended or
supplemented from time to time by Lender.

 

(J) By amending the definition of “Warehouse Period” to amend and restate clause
(iii) thereof to read in its entirety as follows:

 

(iii) in the case of any Sublimit C Advance, forty-five (45) days after such
Advance Date (provided that the total combined Warehouse Period under Sublimit A
and Sublimit C shall not exceed 90 days and the total combined Warehouse Period
under Sublimit E and Sublimit C shall not exceed 120 days);

 

3. Section 2.2 (Method of Borrowing) of the Agreement is hereby amended to amend
and restate subsections (a) and (b) thereof to read in their entireties as
follows:

 

(a) Whenever Borrower desires to request an Advance hereunder, an Authorized
Representative shall deliver to Lender written notice of such proposed Advance
(an “Advance Request”), each such notice to be given by delivery (which may be
by facsimile transmission unless otherwise directed by Lender) to Lender prior
to 11:00 a.m. (Orlando, Florida time), or as may otherwise be permitted or
specified in the Procedural Manual as then in effect, on the Banking Day of such
proposed Advance of an Advance Request in the form of Exhibit B-1 (provided,
however, Lender may change the form of Advance Request from time to time or
require a different form for Advances under Sublimit B). Notwithstanding the
foregoing, if approved by Lender, any such Advance Request under the immediately
preceding sentence may be made to Lender via an Electronic Advance Request,
prior to 11:00 a.m. (Orlando, Florida time) on the Banking Day of such proposed
Advance and, if required by Lender, followed by delivery to Lender via facsimile
transmission, prior to 12:00 noon (Orlando, Florida time), or as may otherwise
be permitted or specified in the Procedural Manual as then in effect, on the
date of such proposed Advance, of a written confirmation of such Electronic
Advance Request (a “Confirmation of Electronic Advance Request”) in the form of
Exhibit B-2 (if Lender requires a Confirmation of Electronic Advance Request and
there is any discrepancy between the schedule of Eligible Mortgage Loans
electronically transmitted to Lender and the list of Eligible Mortgage Loans
attached to the Confirmation of Electronic Advance Request, Lender shall be
entitled to rely solely on the list attached to the Confirmation of Electronic
Advance Request without further investigation or inquiry; otherwise, if Lender
does not require a Confirmation of Electronic Advance Request, Lender shall be
entitled to rely solely on the schedule of Mortgage Loans electronically
transmitted to Lender). An Advance Request, among other things, shall specify
the amount of the

 

3



--------------------------------------------------------------------------------

Advance being requested; if applicable, the specific Eligible Mortgage Loans
that support the Advance; and the Type of Advance. Each Advance Request shall be
irrevocable. With regard to each Advance, Borrower shall deliver or cause to be
delivered to Lender all of the Required Documents referenced in Section 4.3 and,
if requested by Lender at any time, all of the Additional Required Documents
referenced in said Section. Lender may change its procedures for Advances
(including, without limitation, its procedures relating to Electronic Advance
Requests) from time to time upon not less than three (3) Banking Days’ prior
notice to Borrower. Advance Requests not received by Leader by the applicable
cut-off time shall be deemed received on the next Banking Day.

 

(b) Without in any way limiting Borrower’s obligation to deliver to Lender the
original written Advance Request as required by Section 2.2(a), Lender shall be
entitled to rely on and may act without liability upon the basis of each Advance
Request made by Borrower via electronic data transmission as permitted by
Section 2.2(a) and Lender may make Advances pursuant thereto prior to receipt by
Lender of the Confirmation of Electronic Advance Request. In each case, Borrower
waives the right to dispute or hold Lender in any way responsible for any errors
or omissions in any electronic Advance Request. If the Advance Request is made
via electronic data transmission as permitted herein, Borrower, by transmitting
such electronic Advance Request to Lender, shall be deemed to have made in
respect thereto such affirmations, covenants, agreements and certifications to
Lender with regard to the specific Eligible Mortgage Loans supporting the
requested Advance as are set forth in the applicable form of Advance Request. If
the Advance Request is made via electronic data transmission or facsimile
transmission, if requested by Leader, Borrower shall deliver to Lender, no later
than the Banking Day immediately succeeding the date of such electronic data
transmission or facsimile transmission, as the case may be, the original Advance
Request signed by an Authorized Representative in the form of Exhibit B-1
(unless, as set forth in Section 2.2(a) above, Lender has changed the form of
Advance Request or has required a different form for Advances under Sublimit B).

 

4. Section 2.4 (Note) of the Agreement is hereby amended to delete the term
“$55,000,000.00” therefrom and to substitute the term “$40,000,000.00” in lieu
thereof.

 

5. Section 2.8 (Optional Prepayments) of the Agreement is hereby amended and
restated in its entirety to read as follows:

 

Section 2.8 Optional Prepayments.

 

Borrower shall have the right at any time and from time to time to prepay
outstanding Advances, in whole upon not less than thirty (30) days prior written
notice to Lender, or in part without prior notice; provided, however, unless
otherwise agreed by Lender in its sole and absolute discretion (whether by a
separate writing or on a case-by-case basis), including such other limits and
conditions Lender may require, each partial prepayment must be in the entire
amount outstanding of the Advance to which it relates. Unless Lender has
otherwise agreed as aforesaid, Borrower shall, at the time of making such
prepayment, designate the Type of Advances being prepaid. If Borrower fails to
make such a designation when required, each partial prepayment shall be applied
to the reduction of the Line of Credit (or any Advance outstanding thereunder)
as Lender, in its sole discretion, may determine. All prepayments of Advances
under this Section 2.8 shall be without premium or penalty. Interest shall be
payable in accordance with the provisions of Section 2.5.

 

6. Section 2.9 (Fees) of the Agreement is hereby amended and restated in its
entirety to read as follows;

 

Section 2.9 Fees.

 

(a) Borrower agrees to pay to Lender a collateral agent fee (the “Collateral
Agent Fee”) in the amount of $10.00 per Mortgage Loan for each Mortgage Loan
warehoused by Borrower with Lender, payable monthly in arrears upon receipt by
Borrower of a statement from Lender for such Collateral Agent Fee based upon the
prior month’s activity and on the dates separately agreed to by

 

4



--------------------------------------------------------------------------------

Lender and Borrower. Mortgage Loans that initially are funded under Sublimit B
are not charged twice when subsequently funded under Sublimit A or Sublimit E.

 

(b) Borrower agrees to pay to Lender a non-usage fee (the “Non-Usage Fee”) at a
rate per annum equal to 25 basis points on the difference between actual average
usage of the Line of Credit for the applicable calendar quarter and fifty
percent (50%) of the Commitment if the average daily amount outstanding
thereunder for such calendar quarter does not exceed fifty percent (50%) of the
maximum amount of said Commitment. Such Non-Usage Fee, if any, shall be payable
quarterly in arrears upon Borrower’s receipt of Lender’s statement therefor, and
on the Maturity Date.

 

(c) Borrower agrees to pay to Lender an endorsement fee (the “Endorsement Fee”)
in the amount of $10.00 for each Mortgage Loan that Lender endorses on behalf of
Borrower pursuant to Section 4.9 below because such Mortgage Loan is missing
Borrower’s endorsement when it is submitted to Lender, payable monthly in
arrears upon receipt by Borrower of a statement from Lender for such Endorsement
Fee based upon the prior month’s activity and on the dates separately agreed to
by Lender and Borrower.

 

(d) In addition to the foregoing fees, Borrower shall pay or reimburse Lender
for any transaction fees payable to the Mortgage Electronic Registration System,
Inc. (“MERS”) in connection with the registration of mortgage assignments to
Lender if Borrower uses MERS and further, and shall pay or reimburse Lender for
all pass-through costs in connection with the warehouse of Mortgage Loans under
Sublimit D (recording costs, etc.) and the use of any electronic data
transmission system or service allocable to Borrower if Borrower downloads or
submits data to Lender using electronic data transmission.

 

(e) The Fees set forth in this Section 2,9, once paid, shall not be refundable
under any circumstances. To the extent any of the Fees set forth in this Section
2.9 have not been paid in accordance with the foregoing provisions of this
Section 2.9 prior to the Maturity Date, they shall be payable in full on the
Maturity Date.

 

7. Section 6.3 (Special Financial Covenants) of the Agreement is hereby amended
and restated in its entirety to read as follows:

 

Section 6.3 Special Financial Covenants.

 

Borrower hereby covenants and agrees that, as long as any Obligations remain
unpaid or the Commitment hereunder is outstanding, the following special
financial covenants shall be applicable to Borrower and tested monthly at the
end of each calendar month as set forth below:

 

(a) Adjusted Tangible Net Worth. Borrower’s Adjusted Tangible Net Worth shall
not be less than $15,000,000.00.

 

(b) Adjusted Leverage Ratio. Borrower’s Adjusted Leverage Ratio shall not be
greater than 15.0:1.0.

 

(c) Current Ratio. Borrower’s Current Ratio shall not be less than 1.0: 1.0.

 

(d) [Intentionally omitted.]

 

8. Borrower acknowledges and agrees that if and when Lender implements
“ProMerit” for the electronic submission of data by Borrower to Lender, Borrower
will be required to enter into one or more separate agreements with respect
thereto.

 

5



--------------------------------------------------------------------------------

9. This Amendment shall become effective as of the date first above written,
provided that Lender shall have received by such date the following items, all
of which must be signed by all appropriate Persons and in form and substance
acceptable to Lender in its sole discretion:

 

(A) This Amendment executed by Borrower and Lender (whether such parties shall
have signed the same or different counterparts);

 

(B) A Fourth Amendment to Promissory Note executed by Borrower and Lender (the
“Note Amendment”) (whether such parties shall have signed the same or different
counterparts);

 

(C) An executed affidavit, in form satisfactory to Lender, regarding the
execution of this Agreement by Borrower outside the State of Florida;

 

(D) Certificates of even date herewith signed by the President and/or Secretary
of Borrower, as appropriate, certifying (1) the authorizing resolutions of
Borrower, (1) the Articles of Incorporation and Bylaws of Borrower previously
delivered to Lender remain in full force and effect with no modification or
amendments except as disclosed in said Certificate, (1) all representations and
warranties previously made to Lender remain true, complete and accurate, and (2)
no Event of Default or Potential Default has occurred and is continuing;

 

(E) A Confirmation of Comfort Letter of even date herewith;

 

(F) If requested by Lender, good standing certificates/certificates of existence
of a recent date for Borrower from the state of its incorporation and each other
state in which Borrower conducts its business;

 

(G) Such UCC and other lien searches as Lender shall request, showing no Liens
which have priority over Lender’s first priority security interest in the
Collateral; and

 

(H) Such other certificates, opinions, instruments and documents (if any) that
Lender shall reasonably request.

 

10. Notwithstanding the execution of this Amendment and the Note Amendment, all
of the indebtedness evidenced by the Note (as amended by the Note Amendment)
shall remain in full force and effect, and any collateral described in any
agreement providing security for any obligation of Borrower so defined to
include the Note shall remain subject to the liens, pledges, security interests
and assignments of any such agreements as security for the indebtedness
evidenced by the Note (as amended by the Note Amendment) and all other
indebtedness described therein. Nothing herein in this Amendment shall be
construed to constitute a novation of the indebtedness evidenced by the Note or
to release, satisfy, discharge or otherwise affect or impair in any manner
whatsoever (1) the validity or enforceability of the indebtedness evidenced by
the Note (as amended by the Note Amendment); (2) the liens, pledges, security
interests, assignments and conveyances affected by the Agreement, the other Loan
Documents and any other agreement securing such Note (as amended by the Note
Amendment), or the priority thereof; (3) the liability of any maker, endorser,
surety, guarantor or other Person that may now or hereafter be liable under or
on account of the Note (as amended by the Note Amendment) or any agreement
securing such Note; or (4) any other security or instrument now or hereafter
held by Lender as security for as evidence of any of the above-described
indebtedness. In no way limiting the foregoing, Borrower acknowledges and agrees
that the indebtedness evidenced by the Note (as amended by the Note Amendment)
is and shall remain secured by the collateral described in the Agreement and the
other Loan Documents.

 

11. In order to induce Lender to enter into this Amendment, Borrower represents
and warrants that:

 

(A) The execution, delivery and performance by Borrower of this Amendment and
the Note Amendment are within its corporate powers, have been duly authorized by
all necessary corporate action and are not in contravention of any law, rule or
regulation, or any judgment, decree, writ, injunction, order to award of any
arbitrator, court or governmental authority, or of the terms of Borrower’s
articles of incorporation or bylaws, or of any contract or undertaking to which
Borrower is a party or by which Borrower or its property is or may be bound or
affected.

 

6



--------------------------------------------------------------------------------

(B) Each of this Amendment and the Note Amendment is the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms.

 

(C) No consent, approval or authorization of or declaration, registration or
filing with any governmental authority or any nongovernmental person or entity,
including without limitation any creditor or stockholder of Borrower, is
required on the part of Borrower in connection with the execution, delivery and
performance of this Amendment, the Note Amendment or the transactions
contemplated hereby or thereby or as a condition to the legality, validity or
enforceability of this Amendment or the Note Amendment.

 

(D) After giving effect to the amendments to the Agreement contained in this
Amendment, the representations and warranties contained in Article 5 of the
Agreement and in the other Loan Documents are true and correct on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof, no Event of Default or Potential Default exists or has occurred and is
continuing on the date hereof, and no material adverse change has occurred in
the financial condition of Borrower since the original date of the Agreement.

 

12. If Borrower shall fail to perform or observe any term, covenant or agreement
in this Amendment, or any representation or warranty made by Borrower in this
Amendment shall prove to have been incorrect in any material respect when made,
such occurrence shall be deemed to constitute an Event of Default.

 

13. This Amendment shall be governed by and construed in accordance with the
laws of the State of Florida.

 

14. Borrower agrees to pay the reasonable fees and expenses of counsel for
Lender, in connection with the negotiation and preparation of this Amendment and
the documents referred to herein and the consummation of the transactions
contemplated hereby, and in connection with advising Lender as to its rights and
responsibilities with respect thereto.

 

15. Unless otherwise expressly modified or amended hereby, all terms and
conditions of the Agreement shall remain in full force and effect, and the same,
as amended hereby, are hereby ratified and confirmed in all respects. From and
after the effective date hereof, all references in the Agreement, and any other
document or instrument entered into in connection therewith, to the Agreement
shall be deemed to be references to the Agreement as amended by this Amendment.

 

16. This Amendment shall inure to and be binding upon and enforceable by
Borrower and Lender and their respective successors and assigns.

 

17. This Amendment may be executed in one or more counterparts, each of which
when executed and delivered shall constitute an original. All such counterparts
shall together be deemed to be one and the same instrument. Further, the parties
may execute facsimile copies of this Amendment and the facsimile signature of
any such party shall be deemed an original and fully binding on said party;
provided, however, any party executing this Amendment by facsimile signature
agrees to promptly provide an original executed copy of this Amendment to
Lender.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, by and
through their respective duly authorized officers as of the day and year first
above written.

 

       

BORROWER:

ATTEST:

      CRESCENT MORTGAGE SERVICES, INC. By:   /s/    Illegible               By:
  /s/    ROBERT C. KENKNIGHT          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Its:

  Secretary      

Name:

  Robert C. KenKnight            

Its:

  President

 

[CORPORATE SEAL]

 

STATE OF GEORGIA

 

COUNTY OF DEKALB

 

On this              day of September, 2003, personally appeared Robert C.
KenKnight, as President of Crescent Mortgage Services, Inc., a Georgia
corporarion, and before me executed the attached Fifth Amendment to Mortgage
Warehouse Loan and Security Agreement, by and between Colonial Bank, N,A., as
Lender, and Crescent Mortgage Services, Inc., as Borrower.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the County
and State last aforesaid.

 

    /s/    Illegible          

--------------------------------------------------------------------------------

    Signature of Notary Public state of Georgia

 

    /s/    Illegible          

--------------------------------------------------------------------------------

   

Print Name: Notary Public, State of Georgia

   

Personally Known              OR Produced Identification                     

   

Type of Identification:                                         
                                

    (NOTARIAL SEAL)

 

My Commission Expires 4/14/06

 

8



--------------------------------------------------------------------------------

LENDER; COLONIAL BANK, N.A.

By:

     

--------------------------------------------------------------------------------

Name:

  Amy J. Nunneley

Its:

  Senior Vice President

 

STATE OF ALABAMA

 

COUNTY OF JEFFERSON

 

On this              day of September, 2003, personally appeared Amy J.
Nunneley, as Senior Vice President of Colonial Bank, N.A., a national banking
association, and before me executed die attached Fifth Amendment to Mortgage
Warehouse Loan and Security Agreement, by and between Colonial Bank, N.A., as
Lender, and Crescent Mortgage Services, Inc., as Borrower.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the County
and State last aforesaid.

 

       

--------------------------------------------------------------------------------

    Signature of Notary Public-State of Alabama

 

       

--------------------------------------------------------------------------------

   

Print Name: Notary Public, State of Alabama

   

Personally Known              OR Produced Identification                     

   

Type of Identification:                                         
                                

    (NOTARIAL SEAL)

 

9